Only one return was filed in this court, and that was in the case of the Greenwich Bank against the Hartford Fire Insurance Company of Hartford, Conn., and others. Consequently, the jurisdiction of this court extends to this case and no other. The agreement which the parties made to the effect that the other cases should abide the decision in the Greenwich Bank case is a matter between themselves and the Supreme Court. If the county clerk refuses to enter judgment upon the consent of the attorneys, relief must be sought in the Supreme Court, not here; if counsel desires to be relieved from the stipulation as to the entry of judgments, he must seek relief in the Supreme Court. The motion to amend our remittitur, therefore, and to hand down remittiturs in the other eight cases, is denied.
Motion for reargument denied. *Page 588